United States Court of Appeals
                               F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                          ____________

No. 09-1270                                                          September Term 2010
                                                                           AGRI-PACA-APP06-0008

                                                            Filed On: March 2, 2011

Cheryl A. Taylor and Steven C. Finberg,

               Petitioners
       v.

United States Department of Agriculture and
United States of America,

               Respondents

       BEFORE:        Brown*, Circuit Judges; Edwards and Randolph, Senior Circuit
                      Judges
                                         ORDER

       Upon consideration of respondents’ petition for rehearing, it is

      ORDERED, that the petition be granted as to the qualification of the factual
statements on page 7 of the opinion and denied as to the references to Quinn v. Butz, 510
F.2d 743 (D.C. Cir. 1975). It is

     FURTHER ORDERED that the opinion of the court issued on January 7, 2011, be
amended as follows:

      Page 7, ¶ 1, Lines 12-14: Delete “And the board, not company officers or
managers, made all decisions governing the company’s bills, capital expenditures, and
personnel. Id. at 146-49, 1 J.A. 96-99. . . . ” and insert in lieu thereof “And there is
evidence that the board, not company officers or managers, made all decisions governing
the company’s bills, capital expenditures, and personnel. Id. at 146-49, 1 J.A. 96-99.”

       Page 7, ¶ 2, Lines 1-4: Delete “And even though they carried “officer” titles at Fresh
America, neither Taylor not Finberg had any measurable power or authority in board
deliberations. . . .” and insert in lieu thereof “And even though they carried “officer” titles at
Fresh America, there is evidence that neither Taylor nor Finberg had any measurable
power or authority in board deliberations. (Emphasis added.)”

                                           Per Curiam

                                                       FOR THE COURT:
                                                       Mark J. Langer, Clerk

                                               BY:     /s/
                                                       Jennifer M. Clark
                                                       Deputy Clerk

* Circuit Judge Brown did not participate in this matter.